
	
		III
		109th CONGRESS
		2d Session
		S. RES. 482
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2006
			Ms. Landrieu (for
			 herself, Mr. Biden,
			 Mr. Lugar, and Ms. Collins) submitted the following resolution;
			 which was referred to the Committee on
			 Health, Education, Labor, and Pensions
		
		
			June 15, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals of an annual National
		  Time-Out Day to promote patient safety and optimal outcomes in the operating
		  room.
	
	
		Whereas according to an Institute of Medicine (referred to
			 in this resolution as the IOM) report entitled To Err is
			 Human: Building a Safer Health System, published in 2000, between
			 44,000 and 98,000 hospitalized people in the United States die each year due to
			 medical errors, and untold thousands more suffer injury or illness as a result
			 of preventable errors;
		Whereas the IOM report recommends the establishment of a
			 national goal of reducing the number of medical errors by 50 percent over 5
			 years;
		Whereas there are more than 40,000,000 inpatient surgery
			 procedures and 31,000,000 outpatient surgery procedures performed annually in
			 the United States;
		Whereas it is the right of every patient to receive the
			 highest quality of care in all surgical settings;
		Whereas a patient is the most vulnerable and unable to
			 make decisions on their own behalf during a surgical or invasive procedure due
			 to anesthesia or other sedation;
		Whereas improved communication among the surgical team and
			 a reduction in medical errors in the operating room are essential for optimal
			 outcomes during operative or other invasive procedures;
		Whereas the Association of periOperative Registered
			 Nurses, the Joint Commission on Accreditation of Healthcare Organizations, the
			 American College of Surgeons, and the American Society for Healthcare Risk
			 Management celebrated a National Time-Out Day on June 23, 2004, to promote the
			 adoption of the Joint Commission on Accreditation of Healthcare Organizations’
			 universal protocol for preventing wrong site surgery errors in operating rooms
			 in the United States;
		Whereas the Senate during the 109th Congress supported a
			 National Time-Out Day in 2005 on behalf of the Association of periOperative
			 Registered Nurses, the Joint Commission on Accreditation of Healthcare
			 Organizations, the American College of Surgeons, and the American Society for
			 Healthcare Risk Management to promote the adoption of the Joint Commission on
			 Accreditation of Healthcare Organizations’ universal protocol for preventing
			 errors in the operating room;
		Whereas the Association of periOperative Registered
			 Nurses, joined by coalition partners, celebrated a National Time-Out Day on
			 June 22, 2005, for the purpose of promoting safe medication administration
			 practices and the Association of periOperative Registered Nurses distributed
			 Safe Medication Administration Tool Kits to more than 5,000
			 hospitals and 13,000 nurse managers or educators;
		Whereas the 109th Congress passed the Patient Safety and
			 Quality Improvement Act of 2005 to provide for the improvement of patient
			 safety and to reduce the incidence of events that adversely affect patient
			 safety;
		Whereas the Association of periOperative Registered Nurses
			 develops and issues, with coalition partners, universally-accepted
			 authoritative statements, recommended guidelines, best practice guidelines, and
			 competency statements for how to provide optimal care for patients in the
			 operating room;
		Whereas there is nationally-focused attention on improving
			 patient safety in all healthcare facilities through the reduction of medical
			 errors;
		Whereas the Association of periOperative Registered
			 Nurses, the recognized leader in patient safety in the operating room, promotes
			 the highest quality of patient care during all operative or invasive
			 procedures; and
		Whereas the Association of periOperative Registered Nurses
			 designates and celebrates National Time-Out Day on June 21, 2006, and each
			 third Wednesday of June thereafter to promote patient safety and optimal
			 outcomes in the operating room by focusing on the reduction of medical errors,
			 fostering better communication among the members of the surgical team, and
			 collaborating with coalition partners to establish universal protocols to
			 increase quality and safety for surgical patients: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideal of an annual National Time-Out Day as designated by the
			 Association of periOperative Registered Nurses for ensuring patient safety and
			 optimal outcomes in the operating room; and
			(2)congratulates
			 perioperative nurses and representatives of surgical teams for working together
			 to protect patient safety during all operative and other invasive
			 procedures.
			
